,\
               Case
                Case1:18-cv-10356-JGK
                     1:18-cv-10628-JGK Document 45 Filed
                                       Document 18 Filed02/06/19
                                                         03/25/19 Page
                                                                   Page1 1ofof1 3



                                                       LOWEY DANNENBERG
                                                                                                 USDC SONY
                                                                                                 DOCUMENT
                                                                                                 ELECTRONICALLY FILED
                                                                                                 DOC#

                                                         February 6, 2019
                                                                                                 DA TE   Fl LED: -~5-:1..9.. -···

     VlaECF                                                                      APPLICATION GRANTED
     The Honorable John G. Koeltl                                                    SO ORDERED
     Daniel Patrick Moynihan
     United States Courthouse
     500 Pearl St.
     New York, NY 10007-1312                                  ~~3fi7, ~ ~ - ~ -• .J.
               Re: In re JPMorgan Precious Metals Spoofing, 18-cv-10356 OGK) (S.D.N.Y.)

     Dear Judge Koehl:

           As Lead Counsel for Plaintiffs, we write to request a 30-day extension of time to serve
     Defendant John Edmonds.

            At the February 1, 2019 conference, we informed the Court that after filing this action we
     have been trying to personally serve Mr. Edmonds at his last known address and at his parents'
     home address. See Exhibits 1 and 2. To date, these efforts have not been successful. Mr. Edmonds'
     mother accepted service of the summons and complaint, but it has not been confirmed that Mr.
     Edmonds resides there.

             We have also been in contact with Mr. Edmonds' attorney in his criminal case pending in the
     District of Connecticut. We are hopeful that this extension will result in completing service on Mr.
     Edmonds without formal motion practice and a request for alternative means of service.

            The current deadline under Federal Rule of Civil Procedure 4 to serve Mr. Edmonds is
     today. This is Plaintiffs' first request.

             We are available to answer any questions the Court may have.


                                                               Respectfully submitted,

                                                              /s/ Vincent Briganti
                                                              Vincent Briganti


     cc:     All Counsel of Record (via ECF)




                                                            wwwJcwey.(om
                      44 Sooth Broadway, Suite 1100, W'hite Plains, NY iOOH (p) 914•997·0500 {f) 914-997-0035
     Four Tower Bridge, 200 Barr Harbor Drive, Suite 400, West Conshohocken. PA 1!1428-2977 (p): 610-941 •2760 (Q: 610.862-9777
                              ...
                       Case 1:18-cv-10356-JGK Document 45 Filed 03/25/19 Page 2 of 3
                       Case 1::l..'8-cv-10628-JGK Document 18-1 Filed 02/06/19 Page 1 of 1
VNITED STATES DISTRICT COURT/SOUTHERN DISTRICT OF NEW                                         Attorney: LOWEY DANNENBERG, P.C.
YORK                    .,


DOMINICK COG NA TA INDIVIDUALLY AND ON BEHALF OF ALL OTHERS
SIMILARLY SITUATED
                                                       Plaintiff(s)
                                                                                                   Index# 1:18-CV10356-JGK
                                       - against -

                                                                                                   Purchased November 7, 2018
 JPMORGAN CHASE & CO., ETAL
                                                                               Defendant(s)
                                                                                                   AFFIDAVIT OF DUE DILIGENCE


STATE OF NEW YORK: COUNTY OF NEW YORK ss:

MICHELLE LVOVICH BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER THE
AGE OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

LOWEY DANNENBERG, P.C. requested that I serve a copy of the SUMMONS AND COMPLAINT, ORDER in the above
action for personal service upon JOHN EDMONDS at

624 BAY RIDGE PARKWAY ::(
APT.2
BROOKLYN, NY 11209
Your deponent made proper and diligent effort to serve said process on the above named
person(s). I called at the aforementioned address on

January 9, 2019 at 1903 Hours, January 10, 2019 at 1422 Hours and January 12, 2019 at 1346 Hours and I
was unable to serve the defendant. At the given address is an apartment building where the defendant's name
does not appear on any bell, mailbox or directory. On each attempt I knocked on the door to Apt. 2 but I
received no answer. I spoke to-several tenants who had no information pertaining the whereabouts of the
defendant and I could not verify whether or not the defendant lived at said premises.
Your deponent verily believes that he will be unable to effect personal service upon the above named person(s) herein,
although your deponent made due and diligent efforts to effect same.                                       '




Sworn to me on: January 16, 2019
JOSEPH KNIGHT
Notary Public, State of New York
                                       RALPH J MULLEN
                                       Notary Public, State of New York
                                                                              L-
                                                                          VINETTA BREWER
                                                                          Notary Public, State of New York      MICHELLE LVOVICH
No. 01KN6178241                        No. 01 MU6238632                   No. 4949206
                                       Qualified in New Yor~ County       Qualified In Bronx County
                                                                                                                  License #: 2048202
Qualified In New York County
Commission Expires November 26, 2019   Commission Expires April 11,2019   Commission Expires April 3, 2019         Invoice#: 710176
   UNITED PROCESS SERVICE, INC., 3RD FLOOR, 315 BROADWAY, NEW YORK, NY 10007 - (212) 619-0728 NYCDCA#1102045
                           Case
                           Case 1:18-cv-10356-JGK Document18-2
                                1:18-cv-10628-JGK Document 45 Filed
                                                               Filed 03/25/19
                                                                     02/06/19 Page 1
                                                                                   3 of
                                                                                     of 13
UNITED STATES DISTRICT COURT/SOUTHERN DISTRICT OF NEW                                             Attorney: LOWEY DANNENBERG, P.C.
YORK


DOMINICK COGNATA, INDIVIDUALLY AND ON BEHALF OF ALL OTHERS
SIMILARLY SITUATED
                                                                                   Plaintiff(s)
                                                                                                                  ----
                                                                                                     Index# 1:18-CV-10356-JGK
                                          - against-

                                                                                                     Purchased November 13, 2018
 JPMORGAN CHASE & CO., ETAL
                                                                             Defendant(s)
                                                                                                     AFFIDAVIT OF SERVICE


STATE OF NEW YORK:            couttlTY OF NEW YORK          ss:

MICHELLE LVOVICH BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER THE
AGE OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on January 17, 2019 at 07.58 PM at

2018 WEST 12TH STREET
BROOKLYN, NY 11223

deponent served the within SUMMONS AND COMPLAINT on JOHN EDMONDS therein named,

SUITABLE           by delivering thereat a true copy of each to "JANE SMITH" a person of suitable age and discretion. Said premises is
AGE                Defendant's dwelling house within the state She Ident1fied herself as the MOTHER of the Defendant

                   Deponent further states that he describes the person actually served as follows:

                     Sex           Skin Color          Hair Color           Age (Approx.)            Height (Approx.)       Weight (Approx)

                   FEMALE            WHITE               GRAY                      55                       5'4                  180

MAILING            Deponent enclosed a copy of same in a postpaid wrapper properly addressed to the Defendant at the Defendant's last
                                 ,, at
                   known residence

                   2018 WEST 12;-fH STREET
                   BROOKLYN, NY 11223
                                    '~l
                   and deposited said wrapper in a post office or official depository under exclusive care and custody of the United States
                   Postal Service within New York State on January 18. 2019 by REGULAR FIRST CLASS MAIL in an envelope marked
                   PERSONAL & CONFIDENTIAL and not indicating on the outside thereof, by return address or otherwise, that the
                   communication is from an attorney or concerns an action against the person to be served
                   PERSON SPOKEN TO REFUSED TO STATE TRUE FIRST AND/OR LAST NAMES


MILITARY           Person spoken to was asked whether the Defendant was in the military service of the State of New York or the United
SERVICE            States and received a negative reply Upon information and belief based upon the conversation and observation as
                   aforesaid deponent avers that the Defendant Is not in the military service of the State of New York or the United States
                   as that term is defined in the statutes of the State of New York or the Federal Soldiers and Sailors Civil Relief Act




Sworn to me on: January 18, io19
JOSEPH KNIGHT                         RALPH J MULLEN                     VINETTA BREWER
                                                                                                                  !lfldrr ~
Notary Public, State of New York ,{,; Notary Public, State of New York   Notary Public, State of New York           MICHELLE LVOVICH
No 01 KN6178241                  '[   No. 01 MU6238632                   No 4949206
                                      Qualified in New York County       Qualified in Bronx County
                                                                                                                        License #: 2048202
Qualified In New York County     ',~
Commission Expires November 26. 20}9 Commission Expires April 11,2019    Commission Expires April 3, 2019                Invoice#: 710875
   UNITED PROCESS SERVICE. INC, 3RD FLOOR, 315 BROADWAY, NEW YORK, NY 10007 -(212) 619-0728 NYCDCA#1102045

                                                                               •
